Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive.  Applicant traverses the applied combination of prior art based upon the following:
Therefore, those skilled in the art would not use solutions for configuring automation devices in a building automation system (i.e., human habitat with atmospheric environment) in a process for the remote management, monitoring and control of the aquatic environment (i.e., filled with water and adapted for aquatic animals). Moreover, those skilled in the art would not find it obvious to combine the teachings of Szabados, disclosing a method and system for controlling lighting units in a building, and Reichard, disclosing a process for the remote management, monitoring and control of one or more aquatic environments. Moreover, the prior art provides no logical reason, suggestion or motivation to combine the teachings of Reichard and Szabados, as required under the current standard of obviousness articulated by the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, see Final Rejection, 12/15/21, Response to Arguments, pages 2-4, for prior rational to combine. 

 Those skilled in the art would not use solutions for a water fountain used to jet water into the air for a decorative or dramatic effect in a building (i.e., human habitat with atmospheric environment) of Brunt in a process for the remote management, monitoring and control of an aquatic environment (i.e., filled with water and adapted for aquatic animals) of Reichard, where the water pump is used within the aquatic environment (filled with water and adapted for aquatic animals) for recirculation of the water therein. Moreover, those skilled in the art would not find it obvious to combine the teachings of Szabados, disclosing a method and system for controlling lighting units in a building, and Reichard, disclosing a process for the remote management, monitoring and control of one or more aquatic environments. The prior art provides no logical reason, suggestion or motivation to combine the teachings of Reichard and Szabados, as required under the current standard of obviousness articulated by the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Reichard et al. teaches centrally controlling and monitoring remotely located water pumps for an aquatic environment, ABSTRACT, 0013, 0047; see also lighting systems, 0013, 0050; see also the lighting systems of Szabados, ABSTRACT, 0002.  One of ordinary skill in the art applying the teachings of Szabados, namely remotely controlling lighting systems, to the teachings of Reichard, namely remotely controlling lighting systems, would achieve an expected and predictable result with a benefit of providing granular levels of control, as described by Szabados, 0002, 0007, 0015.  While the combination does not expressly teach the claimed pump flow limitations, Brunt addresses a pertinent function of applying pump modes for dynamically changing flow patterns with a benefit of overcoming preset flow rates, Col 1 lines 6-15, see also Col 2 lines 37-42.  Accordingly, one of ordinary skill in the art identifying the application of varying pump modes for providing dynamic .  
      Applicant’s claim language does not define over the particular pump modes, dynamic flow rates, and user configurable pump settings of Brunt.  The claim language broadly describes multiple pump modes without linking the particular pump setting that would be limited to and appropriate for an aquatic environment.  One of ordinary skill in the art, given a remotely controlled pump of Reichard in view of a means for defining multiple pump modes for achieving a flow rate, as per Brunt, would realize an improved invention for at least achieving gentle and short to long flow rates and time delays between pump operation. 

Thus, Brunt fails to disclose a water pump controlled to operate at the first operational mode during the first time period and the second operational mode during the second time period, wherein the water pump is operating (i.e., rotating) during both the first and second operational modes thereof
As per claim 22, Brunt fails to disclose a long pulse mode. 
                                  The Examiner respectfully disagrees.  Brunt teaches the aforementioned limitations, Col 3 lines 22-28, Col 4 lines 19-20, Figure 3-340, 350,355, 360 (e.g. see at least a first operating mode prior to the time delay followed by a second operating mode different from the first, see also ramping from a first flow (e.g. operating mode) to a second flow (e.g. operating 
Those skilled in the art would know that a process for the remote management, monitoring and control of one or more aquatic environments (adapted for aquatic animals) is significantly different from a method of configuring automation devices in a building automation system (adapted for humans). Therefore, those skilled in the art would not use solutions for configuring automation devices in a building automation system in a process for the remote management, monitoring and control of the aquatic environment.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, see Final Rejection, 12/15/21, Response to Arguments, pages 2-4, for prior rational to combine. 
Contrary to the examiner's allegations, Kiwimagi does not disclose the water pump comprises internal memory configured to store at least a portion of the operating data. In 
The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), see Final Rejection, 12/15/21, page 13 motivation to combine a memory with a pump.

Applicant’s arguments, pages 14-16, have been fully considered but are not persuasive for the aforementioned rationales.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117